Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-3, 6, 8, 11, 12, 20, 21, 24, 28, 29, 34, 35, 38, 40, 41, 43 and 44 are pending in the application. Claims 1-3, 6, 8 and 41 are rejected. Claims 11, 12 and 20 are objected to. Claims 21, 24, 28, 29, 34, 35, 38, 40, 43 and 44 are withdrawn from further consideration.


Information Disclosure Statement
The Examiner has considered the Information Disclosure Statement(s) filed on October 10th, 2022.

Response to Amendment / Argument
The rejection over Ji et al. has been withdrawn in view of the declaration filed October 10th, 2022 that provides an explanation for the presence of the additional prior art author. The rejection below involves an additional common inventor reference. In any subsequent declaration, it is suggested that Declarant refer to the presence of the additional authors and how they relate to the disclosure of the prior art. Applicant is directed to MPEP 2155.01 that states (emphasis added):
Where the authorship of the prior art disclosure includes the inventor or a joint inventor named in the application, an "unequivocal" statement from the inventor or a joint inventor that the inventor or joint inventor (or some specific combination of named inventors) invented the subject matter of the disclosure, accompanied by a reasonable explanation of the presence of additional authors, may be acceptable in the absence of evidence to the contrary. See In re DeBaun, 687 F.2d 459, 463, 214 USPQ 933, 936 (CCPA 1982). However, an affidavit or declaration under 37 CFR 1.132  that is only a naked assertion of inventorship and that fails to provide any context, explanation or evidence to support that assertion is insufficient to show that the relied-upon subject matter was the inventor’s own work. See EmeraChem Holdings, LLC v. Volkswagen Grp. of Am., Inc., 859 F.3d 1341, 123 USPQ2d 1146 (Fed. Cir. 2017)

The phrase “the disclosure” is referring to the prior art disclosure. The declaration filed October 10th, 2022 provides an explanation of the authorship of the prior art; however, it contains statements such as “Vayou Chittavong […] provided no inventive contribution to the claims of the ‘737 application.” The guidance in the MPEP indicates that the relationship of the author to the prior art disclosure should be addressed as opposed to the relationship of the author to the claims of the invention. Discussing the role of the prior art authorship relative to the claims of the application is not tantamount to discussing the role of the prior art authorship relative to the prior art disclosure since, for example, the claims of an application might be limited to generic claims that were invented by a certain combination of persons and a species within that genus could have been invented by a different combination of persons. It is not necessarily the case that the persons who invented the genus as drafted also invented each species falling within the scope of the genus and vice versa. Since claim 20 of the instant application recites (and originally recited) the five prior art compounds, the issue is moot; however, any future declaration should specifically address invention of what is disclosed in the prior art to avoid any possible confusion.
 The rejection over Brimble et al. and the claim objections have been overcome by Applicant's amendments to the claims. 

Priority
Claim 1 has been amended to include the definitions of R9-R12 and R13-R17 that were previously discussed as not being supported by the provisional application as well as optional formation of certain rings between R6/R7 and A. For this reason, the earliest effective filing date of claims 1-3, 6, 8 and 41 is August 9th, 2018.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, 8 and 41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pan et al. Org Lett. 2018, 20, 8-11, which was published November 7th, 2017. The reference is available as art since it recites the authors Vayou Chittavong, Jun Zhang, Kaili Hi who are not named inventors in the instant application.
The prior art teaches the following compounds on page 9:

    PNG
    media_image1.png
    291
    548
    media_image1.png
    Greyscale
.
The compounds read on formula (I) where R2 and R3 are phenyl, R1 and R4 are methyl, A is –SeR13 where R13 is phenyl, R5 is H or -C(O)OR9 where R9 is methyl, and R6 and R7 are hydrogen. These definitions read on instant claims 1, 2 and 8. Regarding instant claim 6, the prior art teaches exposure to ROS in the abstract. Regarding instant claim 3, the prior art teaches elimination of a selenoxide in Figure 2 such that the limitation of the leaving group would not limit the leaving group precursor option of claim 2. Regarding instant claim 41, the prior art teaches biological test on page 11 that would involve mixtures with water.

Comments of Prior Art
	During the expanded search of claim 1, additional prior art was discovered that is relevant to claim 1 but the Examiner does not find that a rejection under 35 USC 102 would be valid. For instance, Paquette et al. (J. Am. Chem. Soc. 1978, 100, 1597-1599) disclose the following compound on page 1598:

    PNG
    media_image2.png
    481
    459
    media_image2.png
    Greyscale
.
The compound falls within the explicit definitions of claim 1; however, it is not apparent from the prior art whether the compound meets the limitation of “wherein exposure of the compound to physiological conditions results in elimination of the reactive moiety and release of carbon monoxide.” As noted in MPEP 2163.07(a):
"To establish inherency, the extrinsic evidence ‘must make clear that the missing descriptive matter is necessarily present in the thing described in the reference, and that it would be so recognized by persons of ordinary skill. Inherency, however, may not be established by probabilities or possibilities. The mere fact that a certain thing may result from a given set of circumstances is not sufficient.’" In re Robertson, 169 F.3d 743, 745, 49 USPQ2d 1949, 1950-51 (Fed. Cir. 1999)

In this situation, the prior art evidence suggests that the reaction resulting in release of carbon monoxide might not occur under physiological conditions. Paquette et al. depict the transformation on page 1598:

    PNG
    media_image3.png
    184
    560
    media_image3.png
    Greyscale

The authors further describe the reaction as follows:

    PNG
    media_image4.png
    219
    564
    media_image4.png
    Greyscale

While the reaction occurs presumably under reflux in toluene, these conditions are considerably more extreme than physiological conditions. Similarly, one might guess it would be possible to eliminate the -S(O)C6H5 group under basic conditions. Sasaki et al. (J. Org. Chem. 1976, 41, 1105-1112) also disclose a compound (56, below) that would otherwise read on the variables of claim 1 (page 1109):

    PNG
    media_image5.png
    456
    662
    media_image5.png
    Greyscale
.
The prior art indicates that a reaction occurs by eliminating carbon dioxide instead of carbon monoxide under basic conditions. Since the instant claims require that any compound falling within the scope of claim 1 possess a specific property and the prior art that would otherwise fall within the scope of claim 1 does support inherency, the Examiner finds that a rejection under 35 USC 102 cannot be justified. Furthermore given a lack of any motivation to add the functional groups that Applicant has demonstrated result in the noted property or that would be expected to result in the noted property, a rejection under 35 USC 103 similarly cannot be justified.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311. The examiner can normally be reached Monday - Friday, 10 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626